July 12, 2004


Mr. Alan Jacob Bojorquez
Bovey Akers, & Bojorquez, LLP
12325 Hymeadow Dr., Suite 3-200
Austin, TX 78750


Honorable  James  Barden
Medina County Judge
1100 16th Street
Hondo, TX 78861
Mr.  Ralph  J.  Bernsen
Medina County Attorney
1100 16th Street, Room 301
Hondo, TX 78861

RE:   Case Number:  04-0619
      Court of Appeals Number:  04-04-00487-CV
      Trial Court Number:

Style:      IN RE  DR. ROBERT FITZGERALD, MD

Dear Counsel:

      Today the Supreme Court of  Texas  dismissed  as  moot  the  emergency
motion for relief in the above-referenced case and issued the  enclosed  per
curiam opinion.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. M. Eva Soto |
|   |Mr. Dan         |
|   |Crutchfield     |